Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a self-calibrating hearing aid device. The independent claims 23 and 27 identifies a uniquely distinct feature of “…the hearing aid device comprising:….a first microphone, a processing unit, a receiver, and a second microphone, the second microphone being an ear canal microphone, the method comprising: generating a microphone signal by the first microphone; providing a processed output signal by the processing unit based on the microphone signal; and providing an output sound by the receiver based on the processed output signal; wherein a receiver response associated with the receiver corresponds with a difference between a real ear unaided response (REUR) and a microphone response (MIE) associated with the ear canal microphone.” The closest prior art to Stiremann ( US 8045737) teaches a real ear acoustic coupling quantity representative of the acoustic coupling of a hearing instrument to the user's ear or an anatomical transfer quantity--for example the Real-Ear-to-Coupler-Difference (RECD), the Microphone Location Effect (MLE), the Coupler Response for Flat Insertion Gain (CORFIG), and/or the Real Ear Open Gain (REOG)--is obtained from a transfer function representative of an acoustic transfer from the receiver to the outer microphone such as a signal feedback threshold gain. The obtained quantity may be used for setting a fitting parameter of the hearing instrument, for example a gain correction. See at least abstract.  Stiremann (US 20070036377) teaches Stirmann on [0083], Figures 8-11 teaches real ear occluded gain (REOG) characteristic is measured. [0051].For this  On Figure 10, [0083]-[0085] teaches the analyzer compares the sensing signal S.sub.Sens by the inner microphone with the signal S.sub.I detected by the outer microphone. By this estimation, the difference between the real-ear sound level at the place of the inner microphone and at the position of the eardrum is addressed. See at least abstract. Since, “ the Real ear unaided response” ( REUR) is a terminology for “natural amplification of the ear canal” and also known as “ Real Ear Open Response” as defined by the specification on [0037] Stiremann teaches an inner microphone to measure the real ear sound level. However, Stiremann does not explicitly teach the Real Ear Occluded response at the receiver is the difference between REUR and inner microphone response. However, Stiremann’657 teaches on [0044] It is yet another insight underlying embodiments of the present invention, that for an acoustic quantity that is indicative of the transfer from outside of the ear to the sound pressure at the eardrum (especially the Real Ear Occluded Gain (REOG)), it is possible to make good estimates based on the ear canal impedance and the leak impedance. The combination of estimates of the leak impedance and of a physical property of the ear canal can lead to even further improved estimates. The REOG is the sound pressure level at the eardrum in relation to the sound pressure level of incident ambient sound when the 
Stiremann (US 20140321657) teaches on [0044]-[0046] for an acoustic quantity that is indicative of the transfer from outside of the ear to the sound pressure at the eardrum (especially the Real Ear Occluded Gain (REOG)), it is possible to make good estimates based on the ear canal impedance and the leak impedance. The combination of estimates of the leak impedance and of a physical property of the ear canal can lead to even further improved estimates. The REOG is the sound pressure level at the eardrum in relation to the sound pressure level of incident ambient sound when the hearing instrument is turned off, as a function of the frequency. [0045] In an example, the REOG is estimated from the ear canal impedance and from the leak impedance (only). [0046] In another example, the REOG is estimated from the ear canal impedance, from the leak impedance and in addition from a geometrical quantity of the ear canal, for example, the length of the remaining volume determined from the hereinbefore mentioned dip at a quarter of the wavelength. 
Zhang ( US20100246869) teaches the desired sound pressure level is based on the prescriptive targets expressed in real ear sound pressure level. The difference between the measured sound pressure level and the desired sound pressure level is what the software or firmware uses to calculate the needed adjustments.[0025].As shown on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.